Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/21/2022.

As filed, claims 1-5 and 7 are pending; and claim 6 is cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/21/2022, with respect to claims 1-5 and 7, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1-5 and 7 by Isacson, as evidenced by Corrado, is maintained.  The Examiner finds that a method of treating ALS via ropinirole, as taught by Isacson (shown by rejection below), would inherently include palliative treatment, which is to relieve symptoms of ALS, according to the definition of “treating” in paragraph 0018 of Isacson.  Accordingly, the amendment, “after the onset of the ALS phenotype”, is inherently taught by the abovementioned definition of “treating” in Isacson.  

    PNG
    media_image1.png
    241
    338
    media_image1.png
    Greyscale
(paragraph 0018 of Isacson)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0274235, hereinafter Isacson (see PTO-892 form mailed on 3/3/2021), as evidenced by “Mutation of FUS gene in sporadic amyotrophic lateral sclerosis”, hereinafter Corrado.

Regarding claims 1-5 and 7, Isacson, for instance, teaches a method of treating motor neuron diseases including amyotrophic lateral sclerosis (ALS) via therapeutic agents, such as ropinirole or HCl salt thereof or pharmaceutical composition thereof (with a pharmaceutically acceptable carrier).  The abovementioned treating also includes palliative treatment, which is to relieve symptoms of ALS after the onset.

    PNG
    media_image2.png
    96
    349
    media_image2.png
    Greyscale
(abstract)

    PNG
    media_image3.png
    100
    347
    media_image3.png
    Greyscale
(paragraph 0008)

    PNG
    media_image4.png
    97
    346
    media_image4.png
    Greyscale
(paragraph 0011)

    PNG
    media_image5.png
    127
    340
    media_image5.png
    Greyscale
(paragraph 0036)

    PNG
    media_image6.png
    157
    340
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    171
    315
    media_image7.png
    Greyscale
 (paragraph 0035)


    PNG
    media_image1.png
    241
    338
    media_image1.png
    Greyscale
(paragraph 0018)


    PNG
    media_image8.png
    180
    308
    media_image8.png
    Greyscale
(structure of ropinirole)
Wherein: instant variable n is 2; and instant variable R1 is n-propyl.


    PNG
    media_image9.png
    535
    344
    media_image9.png
    Greyscale
(paragraph 0009)

	Isacson, for instance, also teaches that the abovementioned ALS mostly appeared as sporadic (i.e. sporadic ALS), but can also be inherited dominantly (i.e. familial ALS).  The Examiner finds that the abovementioned sporadic or familial ALS, as taught by Isacson, inherently has a mutation in the FUS gene, according to evidentiary reference Corrado.  Corrado established that mutations in the FUS gene is a major cause of familial ALS, and further established that the same mutation in the FUS gene is also involved in the pathogenesis of the sporadic ALS.

    PNG
    media_image10.png
    184
    349
    media_image10.png
    Greyscale
 (Isacson, paragraph 0005)


    PNG
    media_image11.png
    88
    581
    media_image11.png
    Greyscale
(Corrado, pg. 190, abstract)


    PNG
    media_image12.png
    66
    460
    media_image12.png
    Greyscale

(Corrado, pg. 194, left column, 1st paragraph)

	All of which indicated that Isacson meets all the limitations of these claims.

Conclusion
Claims 1-5 and 7 are rejected.
Claim 6 is cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626